              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


BLESSING AUTO REPAIR, INC. and               CIVIL ACTION
MARCDER M. GUERRIER,

               Plaintiffs,
                                             NO.   20-6569
          v.

PENNYSYLVANIA STATE POLICE,
ANDREW AVDULLA a/k/a ANDI I.
AVDULLA and THE PHILADELPHIA
PARKING AUTHORITY,

               Defendants.

                              O R D E R



    AND NOW, this   14th     day of   July   2021, upon

consideration of Plaintiffs’ Amended Complaint (Doc. No. 10),

Defendants Pennsylvania State Police and Andrew Avdulla’s

Motion to Dismiss (Doc. No. 13), Plaintiffs’ Motion to Strike

(Doc. No. 16), and Plaintiffs’ Response in Opposition (Doc. No.

17), it is hereby ORDERED that:

  1. Defendants Pennsylvania State Police and Andrew Avdulla’s

    Motion to Dismiss (Doc. No. 13) is GRANTED in part and

    Counts 1, 2, 3, 5, 6, and 7 of Plaintiffs’ Amended

    Complaint (Doc. No. 10) are DISMISSED WITH PREJUDICE for

    the reasons set forth in the proceeding Memorandum Opinion;

  2. Plaintiffs’ requests for leave to amend their complaint to

    include claims under Pa. Const. Art. 1, Pa. Const. Art. 1
  § 9, Pa. Const. Art. 26, and the Fourteenth Amendment are

  GRANTED for the reasons set forth in the preceding

  Memorandum Opinion; and

3. Plaintiffs’ Motion to Strike (Doc. No. 16) is DENIED.

                                BY THE COURT:


                                 s/ J. Curtis Joyner
                                ____________________
                                J. CURTIS JOYNER, J.
